Citation Nr: 0929871	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has verified service in the Army National Guard 
in an active duty for training capacity from February 1989 to 
May 1989.  The Veteran later served in regular active duty 
status with the U.S. Navy from September 1995 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefit 
currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
August 2008 to ensure compliance with due process 
requirements.  As discussed below, the evidentiary record has 
not been adequately developed in compliance with prior Board 
remand instructions.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Additional development is required prior to adjudication of 
this appeal.  38 C.F.R. § 19.9 (2008).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In particular, as a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders, the Veteran's service personnel and 
treatment records must be sought from the Kansas National 
Guard.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges the March 2009 memorandum to file 
regarding a formal finding that the Veteran's National Guard 
records are unavailable.  However, the necessary procedures 
to obtain these records have not been followed to date.  The 
prior Board remand in August 2008 instructs "Contact the 
Office of the Adjutant General, Headquarters, Kansas National 
Guard to request all service personnel and treatment records 
for this Veteran to include both his active duty for training 
and inactive National Guard periods of service.  In addition, 
the dates of National Guard service, to include all periods 
of active duty for training and inactive duty training, must 
be verified."

The March 2009 memorandum reflects that the records were 
requested from "the Adjutant General's office" in October 
and November 2008.  However, the request letter to the 
Adjutant General is included within the claims file and 
clearly shows that the request letter was addressed to, and 
ultimately the response was received from, the Missouri 
Adjutant General's office (as opposed to the Adjutant General 
for the State of Kansas). 

In addition, all efforts to obtain dates for this Veteran's 
National Guard service, to include any periods of ACTDUTRA 
and INACTDUTRA service, must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The Board is aware that the 
Veteran's prior mailing address was 
located in Kansas City, Missouri; 
however, the June 1993 service 
treatment record in question explicitly 
identifies the Veteran's service as 
"KSARNG," interpreted as Kansas Army 
National Guard.  Furthermore, the June 
1993 service treatment record indicates 
the Veteran's affiliation with the 2nd 
Battalion of the 137th Infantry Regiment 
(2/137), a Kansas National Guard unit.  
For this reason, the negative response 
from the Missouri Adjutant General is 
not adequate, and the Adjutant General 
for the State of Kansas must be 
contacted.  

Contact the Office of the Adjutant 
General for the State of Kansas, 
Headquarters, Kansas National Guard, to 
request all service personnel and 
treatment records for this Veteran,  to 
include both his active duty for 
training and inactive National Guard 
periods of service.  

2.  Verify any and all the dates of the 
Veteran's National Guard service, to 
include all periods of active duty for 
training and inactive duty training.  
Request pay records or any other 
available documentation as necessary to 
enable this verification.  

3.  If service treatment records from the 
Veteran's National Guard period of 
service cannot be obtained through the 
above development processes, then take 
all appropriate steps to secure any 
alternative service treatment records for 
the Veteran from any appropriate source.  
Per the VA Adjudication Procedure Manual, 
the non-exhaustive list of documents that 
may be substituted for service treatment 
records in this case includes, but is not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a Veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  If, and only if, service treatment 
records from the Veteran's National 
Guard service, other than that from 
June 1, 1993, include complaint of back 
pain or other back symptoms, request an 
addendum from the April 2009 VA 
examiner or other appropriate 
physician.  

The addendum must include an opinion as 
to whether it is at least as likely as 
not that the Veteran's currently 
diagnosed degenerative disc disease of 
the lumbar spine is related to any 
back-related event in service, 
specifically any such event noted in 
medical records which may be received 
from other sources of development 
described above.  

Additionally, the examiner is asked to 
opine whether it is at least as likely 
as not that any identified pre-existing 
back condition was aggravated by the 
Veteran's subsequent duties in the U.S. 
Navy between September 1995 and July 
1996.

A rationale for any opinion offered 
is required. 

6.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




